UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22085 Tortoise Total Return Fund, LLC (Exact name of registrant as specified in charter) 11550 Ash Street, Suite 300, Leawood, KS66211 (Address of principal executive offices) (Zip code) David J. Schulte 11550 Ash Street, Suite 300, Leawood, KS66211 (Name and address of agent for service) 913-981-1020 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:December 31, 2009 Item 1. Report to Stockholders. TORTOISE TOTAL RETURN FUND, LLC 2 Tortoise Total Return Fund, LLC SCHEDULE OF INVESTMENTS December 31, 2009 Shares Fair Value Master Limited Partnerships and Related Companies - 99.0% (1) Crude/Refined Products Pipelines - 43.5% (1) Blueknight Energy Partners, L.P. (2) $ Buckeye Partners, L.P. Enbridge Energy Partners, L.P. Holly Energy Partners, L.P. Kinder Morgan Management, LLC (3) Magellan Midstream Partners, L.P. NuStar Energy L.P. Plains All American Pipeline, L.P. Sunoco Logistics Partners L.P. Natural Gas/Natural Gas Liquids Pipelines - 41.0% (1) Boardwalk Pipeline Partners, LP Duncan Energy Partners L.P. El Paso Pipeline Partners, L.P. Energy Transfer Equity, L.P. Energy Transfer Partners, L.P. Enterprise Products Partners L.P. ONEOK Partners, L.P. Spectra Energy Partners, LP TC PipeLines, LP Williams Pipeline Partners L.P. Natural Gas Gathering/Processing - 10.4% (1) Copano Energy, L.L.C. DCP Midstream Partners, LP MarkWest Energy Partners, L.P. Targa Resources Partners LP Western Gas Partners LP Propane Distribution - 4.1% (1) Inergy, L.P. Total Master Limited Partnerships and Related Companies (Cost $19,315,407) Short-Term Investment - 1.4% (1) Investment Company - 1.4% (1) Fidelity Institutional Government Portfolio - Class I, 0.03%(4) (Cost $409,137) Total Investments - 100.4% (1) (Cost $19,724,544) Liabilities in Excess of Cash and Other Assets - (0.4%) (1) ) Total Members' Capital - 100.0% (1) $ (1) Calculated as a percentage of members' capital. (2) Non-income producing. (3) Security distributions are paid-in-kind. (4) Rate indicated is the current yield as of December 31, 2009. See accompanying Notes to the Financial Statements. Tortoise Total Return Fund, LLC STATEMENT OF FINANCIAL CONDITION December 31, 2009 Assets Investments at fair value (cost $19,724,544) $ Receivable for Adviser expense reimbursement Prepaid expenses and other assets Total assets $ Liabilities and Members' Capital Liabilities: Payable to Adviser $ Accrued expenses and other liabilities Total liabilities Members' capital (31,626.823 units outstanding) Total liabilities and members' capital $ Membership unit value (members' capital divided by units outstanding at end of period) $ See accompanying Notes to the Financial Statements. Tortoise Total Return Fund, LLC STATEMENT OF OPERATIONS Year Ended December 31, 2009 Investment Income Distributions from master limited partnerships $ Less return of capital on distributions ) Net distributions from master limited partnerships Dividends from money market mutual funds Total Investment Income Operating Expenses Advisory fees Administrator fees Professional fees Directors' fees Fund accounting fees Custodian fees and expenses Other expenses Total Operating Expenses Less expense reimbursement by Adviser ) Net Expenses Net Investment Loss ) Realized and Unrealized Gain (Loss) on Investments Net realized loss on investments ) Net unrealized appreciation of investments Net Realized and Unrealized Gain on Investments Net Increase in Members' Capital Resulting from Operations $ See accompanying Notes to the Financial Statements. Tortoise Total Return Fund, LLC STATEMENT OF CHANGES IN MEMBERS' CAPITAL Year Ended December 31, 2009 Year Ended December 31, 2008 Operations Net investment loss Net realized loss on investments Net unrealized appreciation (depreciation) of investments Net increase (decrease) in members' capital resulting from operations Capital Transactions Proceeds from issuance of 4,152.479 and 6,274.149 units, respectively Net increase in members' capital resulting from capital transactions Total increase (decrease) in members' capital Members' Capital Beginning of year End of year See accompanying Notes to the Financial Statements. Tortoise Total Return Fund, LLC FINANCIAL HIGHLIGHTS Year Ended December 31, 2009 Year Ended December 31, 2008 Period from
